Citation Nr: 1441656	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  10-10 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and Spouse
ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from December 1962 to September 1966.

This case comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin that granted service connection for bilateral hearing loss, and assigned a 0 percent rating, effective July 30, 2008; and denied service connection for a low back disability, a bilateral knee disability, and a psychiatric disability, to include posttraumatic stress disorder (PTSD).  

In April 2012, the Veteran and his spouse testified during a Board hearing at the RO.  In September 2013, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for further development.  A review of the record shows that there has been substantial compliance with the remand directives with respect to the psychiatric and hearing loss claims.  Dyment v. West, 13 Vet. App. 141 (1999).

The issues of entitlement to service connection for a low back disability and a bilateral knee disability are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran was exposed to a traumatic in-service stressor.  

2.  The Veteran has PTSD due to the in-service stressor. 

3.  The Veteran's bilateral hearing loss has been manifested by no worse than Level I hearing impairment in the left ear and no worse than Level I hearing impairment in his right ear.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2013).

2.  The criteria for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.85, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

The Veteran's hearing loss claim arises from an appeal of the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claim are of record.  The Board has carefully reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with examinations in April 2009, August 2010, and November 2013 to determine the nature and severity of bilateral hearing loss.  The Board finds the examination reports to be thorough and adequate upon which to base a decision.  The examiners personally interviewed and examined him, and provided the information needed to evaluate the disability under the applicable rating criteria.  While the August 2010 examiner did not describe the functional effects caused by Veteran's hearing loss disability, the other examiners did.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection for PTSD requires (1) medical evidence of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a), pursuant to the Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).  

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (2013).

In this case, the Veteran claims he has PTSD due to traumatic experiences in active service.  One of those experiences was being harassed by a chief petty officer with whom he eventually had an altercation.  

In an August 2009 letter, one of the Veteran's former shipmates recalled that one of the chief petty officers had constantly harassed the Veteran, the chief petty officer and the Veteran had been in a physical fight, the chief petty officer had threatened to kill the Veteran, and the Veteran had been very frightened.  

The Board has considered the statement of the witness and of the Veteran and finds those statements credible.  Thus, the Board finds that the Veteran was exposed to a traumatic in-service stressor.  The remaining question is whether he has PTSD due to that stressor.

At a November 2013 VA examination, the Veteran reported being harassed by his chief petty officer aboard the ship for three years.  He stated he was drinking one evening when the chief petty officer threatened to kill him and they got into a fight.  He stated that after that time he was terrified that the chief petty officer would come to kill him and his family.  After examining the Veteran, the examiner indicated that the stressor was adequate to support a diagnosis of PTSD, the Veteran met the criteria for a diagnosis of PTSD, and the stressor contributed to the Veteran's PTSD.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has PTSD due to the in-service stressor.  Thus, service connection for PTSD is warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Increased Rating for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Ratings for hearing loss are determined in accordance with findings obtained on audiometric evaluation.  Ratings for hearing impairment range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  Diagnostic Code 6100, 38 C.F.R. § 4.85 (2013).  Hearing tests are to be conducted without hearing aids, and the results of the testing are applied to Table VI and Table VII.  38 C.F.R. § 4.85 (2013).

Exceptional patterns of hearing impairment are addressed.  38 C.F.R. § 4.86 (2013).  When the puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2013).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2013).

At an April 2009 VA audiological examination, audiometric testing revealed that the hearing threshold levels in decibels were 30, 35, 70, and 80 in the left ear and 25, 15, 40, and 55 in the right at 1000, 2000, 3000, and 4000 Hertz respectively.  The puretone average was 53.75 in the left and 33.75 in the right.  Maryland CNC speech recognition scores were 100 percent in each ear.  The Veteran reported difficulty hearing when background noise was present.  The examiner indicated that the Veteran's bilateral hearing loss had no significant effects on his occupation or usual daily activities.

At an August 2010 VA audiological examination, audiometric testing revealed that the hearing threshold levels in decibels were 25, 30, 60, and 90 in the left ear and 20, 25, 50, and 65 in the right at 1000, 2000, 3000, and 4000 Hertz respectively.  The puretone average was 51.25 in the left and 40 in the right.  Maryland CNC speech recognition scores were 96 percent in the left ear and 98 percent in the right ear.  

At a November 2013 VA audiological examination, audiometric testing revealed that the hearing threshold levels in decibels were 30, 40, 60, and 70 in the left ear and 30, 30, 50, and 60 in the right at 1000, 2000, 3000, and 4000 Hertz respectively.  Puretone average was 50 in the left and 43 in the right.  Maryland CNC speech recognition scores were 92 percent in the left ear and 100 percent in the right ear.  The examiner indicated that the Veteran's bilateral hearing loss impacted his ordinary conditions of daily life, including his ability to work, and noted complaints of difficulty understanding conversations.   

Applying the criteria for rating hearing loss to the findings of the VA audiometric evaluation results in designation of no worse than Level I hearing in the left ear and no worse than Level I hearing in the right ear based on application of the reported findings to Table VI.  The findings warrant a 0 percent rating under Table VII.  Moreover, the audiometric evaluations do not show puretone thresholds meeting the definition of an exceptional pattern of hearing impairment that would require any alternate method of rating.  38 C.F.R. § 4.86 (2013).  

The Board acknowledges, and has considered, the Veteran's description of the problems caused by his hearing difficulties.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  While he has not put forth any specific argument, he reported during the VA examination that he had difficulty understanding conversations.  However, audiological evaluations have not demonstrate a compensable level of hearing loss.  

The Board in no way discounts the difficulties the Veteran experiences as a result of bilateral hearing loss.  However, it must be emphasized that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Therefore, the Board has no discretion and must make a finding on the schedule rating on the basis of the results of the audiological evaluations of record.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).

Accordingly, the Board concludes that an initial compensable rating for bilateral hearing loss is not warranted at any time since the effective date of service connection.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must also determine whether the schedular rating is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2012).

An extra-schedular rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2012); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular rating is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected hearing loss, but the medical evidence shows that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's hearing impairment.  The rating criteria consider loss of hearing acuity and degradation of speech discrimination.

Moreover, there is no evidence that the Veteran's service-connected bilateral hearing loss results in an exceptional or unusual disability picture.  There is no evidence of marked interference with employment.  Although he has indicated hearing difficulties especially when there is background noise, there is no evidence that those difficulties have resulted in marked interference with employment or have markedly impacted his ability to maintain employment.  He has also not required frequent hospitalizations for hearing loss disability.  Thus, there is no evidence in the medical records of an exceptional or unusual clinical picture.

The Board finds nothing in the record to indicate that the Veteran's service-connected bilateral hearing loss causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore finds that referral of this case for extra-schedular consideration is not warranted.

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable, as a result of bilateral hearing loss.  While he reported during the November 2013 VA psychiatric examination that he retired in 2000 at the age of 64, there is no indication that hearing loss caused or was a contributing cause of his retirement.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Service connection for PTSD is granted.

An initial compensable rating for bilateral hearing loss is denied.


REMAND

In the September 2013 remand, the Board noted the differing medical opinions regarding the etiology of the Veteran's low back and bilateral knee disabilities.  An April 2009 VA examiner, a nurse practitioner, concluded that it was less likely that the Veteran's current low back and knee disabilities had their onset in service or were caused by carrying a 60-pound pack in service.  In contrast, the Veteran's spouse, a licensed practical nurse, testified that the Veteran's current low back and knee disabilities were due to carrying a 60-pound pack in service.  In light of the conflicting opinions, the Board requested another examination.  

At a November 2013 VA examination, the examiner recorded the Veteran's claimed onset of low back and knee pain as 1967 or 1968 after separation from service.  The examiner noted that the Veteran had three or four car accidents in the 1990s, some being fender-benders and others causing low back and knee pain.  The examiner opined that the claimed conditions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran reported no symptoms in service with several car accidents after service that resulted in symptoms and that the Veteran made no mention of symptoms related to a 60-pound pack.  The examiner also stated that the X-ray findings were compatible with the stated age of 68.

However, the Veteran testified that he had low back and knee problems in service and reported to the examiner that the symptoms were present within one year of separation from service.  He also testified that x-rays at the time of his car accidents showed that he already had arthritis.  To ensure an adequate opinion on the matters, the Veteran's claims file should be returned to the examiner for an addendum that addresses the above lay testimony and assertions from the Veteran.  

Prior to requesting the addendum, the AOJ should obtain any outstanding medical records.  The record shows that VA treatment notes were last updated in September 2013.  Thus, any treatment notes since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since September 2013.

2.  Then, arrange for the Veteran's claims file to be reviewed by the examiner who conducted the November 2013 VA back and knee examinations for an addendum.  The examiner should address the Veteran's lay statements regarding the history and chronicity of symptomatology during and since service and the Veteran's contention that he already had arthritis at the time of a post-service car accident.  The examiner should provide a complete rationale for all conclusions.  Specifically, the examiner should address the following.

a)  Is it at least as likely as not (50 percent probability or greater) that any current low back disability had its onset in or is due to service, including carrying a 60-pound pack?

(b)  Is it at least as likely as not (50 percent probability or greater) that any current right and left knee disabilities had their onset in or are due to service, including carrying a 60-pound pack? 

(c)  Consider the Veteran's contention of symptoms during and directly after separation from service and the contention that X-rays at the time of a car accident showed that he already had arthritis.

3.  Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


